DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,184,051. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '051 Patent render obvious the corresponding instant application claims as indicated below.
Regarding claim 1 of the instant application, claim 1 of the '051 Patent recites a transmitting side of the communication system which performs steps complementary to the method steps recited in claim 1 of the instant application (further recited in claim 11 of the '051 Patent), where it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for reception of the transmitted information from the communication device of claim 1 of the '051 Patent, in order to effect communication between devices in a communication system.
Regarding claims 2-10 of the instant application, see complementary steps recited in claims 2-10, respectively, of the '051 Patent.
Regarding claim 11 of the instant application, see complementary steps recited in claim 15 of the '051 Patent.
Regarding claim 12 of the instant application, claim 1 of the '051 Patent recites a transmitting side of the communication system which performs steps complementary to those recited as being performed by the communication device of claim 12 of the instant application, where it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a receiver to receive the transmitted information from the communication device of claim 1 of the '051 Patent, in order to effect communication between devices in a communication system.
Regarding claims 13-16 of the instant application, see complementary steps recited in claims 12-15, respectively, of the '051 Patent.
Regarding claim 17 of the instant application, see complementary system recited in claim 16 of the '051 Patent, where it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for reception of the transmitted information from the communication system of claim 16 of the '051 Patent, in order to effect communication between devices.
Regarding claim 18 of the instant application, see claim 17 of the '051 Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga et al. U.S. Patent App. Pub. No. 2016/0149689.
Regarding claim 1, Koga discloses a communication signal generation method of a communication device, the method comprising the steps of receiving input data; and processing the input data according to a determined channel to generate a communication frame (see ¶ [0053]), wherein the determined channel corresponds to one of a plurality of channels including at least one first channel defined by a first mode and at least one second channel defined by a second mode (i.e. see Fig. 7, ¶ [0048]).  As a matter of claim interpretation, since the only required steps are receiving input data and processing the input data according to a determined channel to generate a communication frame, the claimed “wherein” clause defining channels not received and processed (i.e. relationship between subcarriers, frequency interval and number of channels of the first channel which is received and processed relative to a second channel received), does not limit the claimed method with respect to the received and processed first channel, and thus is not accorded patentable weight (i.e. see MPEP § 2111.04.I.).
Regarding claim 6, Koga further discloses a communication unit (i.e. AFE IC 12) which performs a communication with the other communication device, wherein the communication unit (i.e. 10M) receives transmission line information that is transmitted from the other communication device (i.e. 10S), as the communication unit receives an ACK signal for each channel from other communication device (see ¶¶ [0071], [0085]), and selects a channel to be used for the communication between the device and the other communication device based on the received transmission line information of each channel, as the channel from which the ACK is received is used in communication after ACK reception (see ¶ [0071]).
Regarding claim 8, Koga discloses an example where a first mode is a ½ mode defining two first channels (i.e. DPC 4 – Fig. 7), where a signal of the second mode is not required to be received and processed.
Regarding claim 9, Koga discloses an example where a first mode is a 1 mode defining one first channel (i.e. DPC 5 – Fig. 7), where a signal of the second mode is not required to be received and processed.
Regarding claim 10, for reasons similar to those explained above with respect to a second mode, a third mode is not required to be received and processed, and thus limitations associated therewith are not accorded patentable weight.
Regarding claim 11, as a matter of claim interpretation, the limitation stating “when a long-distance power line communication is desired” is a contingent limitation that is not required in the recited method when only shorter-distance power line communication is desired, and further, Koga discloses a first ½ mode defining two channels (i.e. DPC 4 – Fig. 7).
Regarding claim 12, Koga discloses a communication device comprising a processor (CPU 11A – Fig. 2); and a memory storing a program and data (i.e. memory 18, ¶ [0121]), wherein the program, when executed by the processor, causes the processor to perform: receiving input data; and processing the input data according to a determined channel to generate a communication frame (see ¶ [0053]), wherein the determined channel corresponds to one of a plurality of channels including at least one first channel defined by a first mode and at least one second channel defined by a second mode (i.e. see Fig. 7, ¶ [0048]).  Based on the language of the claim, since the only required steps are receiving input data and processing the input data according to a determined channel to generate a communication frame, the claimed “wherein” clause defining channels not received and processed (i.e. relationship between subcarriers, frequency interval and number of channels of the first channel which is received and processed relative to a second channel received), does not limit the claimed method with respect to the received and processed first channel, and thus is not accorded patentable weight.
Regarding claim 13, Koga discloses a first mode as a ½ mode defining two first channels (i.e. DPC 4 – Fig. 7), where a signal of the second mode is not required to be received/processed.
Regarding claim 14, Koga discloses an example of a first mode as a 1 mode defining one first channel (i.e. DPC 5 – Fig. 7), where a signal of the second mode is not received /processed.
Regarding claim 15, for reasons similar to those explained above with respect to a second mode, a third mode is not required to be received and processed, and thus limitations associated therewith are not accorded patentable weight.
Regarding claim 16, as a matter of claim interpretation, the limitation stating “when a long-distance power line communication is desired” is a contingent limitation that is not required in the recited method when only shorter-distance power line communication is desired, and further, Koga discloses a first ½ mode defining two channels (i.e. DPC 4 – Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koga in view of Bai et al. U.S. Patent App. Pub. No. 2011/0032015 and Ji et al. U.S. Patent App. Pub. No. 2012/0051407.
Regarding claims 2 and 5, Koga discloses a communication device as described above, but does not disclose multiplying its sampling rate and resampling the input data, and that a clock frequency is selected.
Bai discloses multiplying a primary clock to generate a secondary clock at a greater frequency (¶ [0027]).  Further, Ji discloses a sampling rate conversion where data is sampled at a second sampling rate clock and input data is resampled according to control word setting of a linear interpolator 512 (see Fig. 5).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for a multiplied clock and resampled data, as suggested by Bai and Ji, in the device of Koga, in order to provide for communication at higher desired output rates (see Ji, ¶ [0049]).
Regarding claim 3, Koga further discloses that communication is performed based on the DPC mode and selected channels determined to be used (¶¶ [0053]-[0054]), which in the proposed combination, would be based on the resampled data.
Regarding claim 4, use of intermediate frequencies for signal transmission is known in the art in order to perform intermediate processing at lower clock frequencies to minimize power consumption (see Ji, ¶ [0043]), such that the initial sample rate conversion upconverts to an intermediate frequency, and subsequently, Ji further discloses that resampling may be performed of upconverted data from modulator 212 (see Fig. 2).
Claims 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koga in view of Katar et al. U.S. Patent App. Pub. No. 2014/0328416.
Regarding claim 7, Koga discloses a communication method as described above, where a communication device performs a communication with another communication device, wherein the communication device (i.e. 10M) receives transmission line information that is transmitted from the other communication device (i.e. 10S), as the communication unit receives an ACK signal from the other communication device (see ¶¶ [0071], [0085]), and selects a channel to be used for the communication between the device and the other communication device based on the received transmission line information of each channel, as the channel from which the ACK is received is used in communication after ACK reception (see ¶ [0071]).
Koga does not disclose transmitting to an external apparatus, the received transmission line information, and receiving, from the external apparatus, information relating to a channel to be used for communication between the device and the other communication device.
Katar discloses a communication device (i.e. power line network coupling device 816) in communication via a wired medium with external apparatus 808, where the external apparatus 808 determines various functions regarding how to communicate with a receiving network (¶ [0076]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a separate communication unit to perform the analysis in determining channels to be employed, as suggested by Katar, in the system of Koga, to offload calculations to a unit having more processing power, freeing up space in the apparatus.
Regarding claim 17, Koga discloses a communication system comprising a communication device comprising a processor (CPU 11A – Fig. 2); and a memory storing a program and data (i.e. memory 18, ¶ [0121]), wherein the program, when executed by the processor, causes the processor to perform: receiving input data; and processing the input data according to a determined channel to generate a communication frame (see ¶ [0053]), wherein the determined channel corresponds to one of a plurality of channels including at least one first channel defined by a first mode and at least one second channel defined by a second mode (i.e. see Fig. 7, ¶ [0048]).  Based on the language of the claim, since the only required steps are receiving input data and processing the input data according to a determined channel to generate a communication frame, the claimed “wherein” clause defining channels not received and processed (i.e. relationship between subcarriers, frequency interval and number of channels of the first channel which is received and processed relative to a second channel received), does not limit the claimed method with respect to the received and processed first channel, and thus is not accorded patentable weight.
Koga does not expressly disclose that the device is part of a system which further includes a control apparatus connected to the device by a communication cable.
Katar discloses a communication device (i.e. power line network coupling device 816) in communication via a wired medium with a control apparatus including communication unit 808 (see Fig. 8).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a control apparatus connected to a powerline device, as suggested by Katar, in the system of Koga, to offload calculations to a unit having more processing power, while freeing up space in the PLC apparatus.
Regarding claim 18, in the proposed combination, Katar shows that the control apparatus includes a communication interface 808, processor 802, I/O interface, and memory/storage 806. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/18/2022